Title: To George Washington from Timothy Pickering, 19 July 1796
From: Pickering, Timothy
To: Washington, George


        (private)
       
        
          Sir,
          Department of State July 19. 1796.
        
        This morning I received the inclosed letter from Mr Dayton, expressing fully his opinion of Mr Israel Ludlow, whose application for the office of Surveyor General I had the honor lately to transmit to you. While it must be acknowledged that Mr Dayton is perfectly competent to pronounce accurately on the character of a man so well known to him as Mr Ludlow must be, it is proper for me to mention, that I have understood that he & Mr Ludlow have been closely connected in land affairs in the northwestern territory, where I believe Mr Dayton has speculated largely. In this very service Mr Dayton may have experienced Mr Ludlow’s skill & fidelity to their common interest. This common interest may be further extensively promoted by the appointment of Mr Ludlow to the office of Surveyor General. This suggestion I respectfully submit to your consideration. At the same it may be doubted whether any very competent person for surveyor general can be found, who will not improve the opportunity presented by his station, of making or advancing his fortune in lands over the Ohio. If Congress intended to exclude the Surveyor General from any land ⟨illegible⟩, his pay should have been so increased as to induce a proper character to submit to the restriction. The defect of compensation was a principal reason of Mr DeWitt’s declining the office. I also recd to-day the inclosed letter from Robert Morris Esqr. the Judge of the District Court of New-Jersey, on the same subject. With the highest respect, I am, sir, Your obt servant
        
          T. Pickering.
        
      